EXHIBIT 10.9

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
EXCHANGED, HYPOTHECATED OR TRANSFERRED IN ANY MANNER EXCEPT PURSUANT TO A
REGISTRATION OR AN EXEMPTION FROM SUCH REGISTRATION.

 

 

PURCHASE WARRANT

 

Issued to:

 

--------------------------------------------------------------------------------

 

Exercisable to Purchase

 

_______________ Shares of Common Stock

 

 

of

 

 

DYNTEK, INC.

 

 

Void after March____, 2011

 

--------------------------------------------------------------------------------


 

This is to certify that, for the value described herein and subject to the terms
and conditions set forth below, the Warrantholder is entitled to purchase, and
the Company promises and agrees to sell and issue to the Warrantholder, at any
time during the Exercise Period (as defined in Section 1 hereof), pursuant to
Section 2 hereof, up to ________ shares of the Company’s Common Stock at the
Exercise Price.

 

This Warrant certificate is issued subject to the following terms and
conditions:

 


1.             DEFINITIONS OF CERTAIN TERMS.  EXCEPT AS MAY BE OTHERWISE CLEARLY
REQUIRED BY THE CONTEXT, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 


(A)           “ADDITIONAL SHARES OF COMMON STOCK” SHALL MEAN ALL SHARES OF
COMMON STOCK, CONVERTIBLE SECURITIES, RIGHTS OR OPTIONS ISSUED OR DEEMED TO BE
ISSUED BY THE COMPANY, WHETHER OR NOT SUBSEQUENTLY REACQUIRED OR RETIRED BY THE
COMPANY, OTHER THAN EXCLUDED SECURITIES (AS DEFINED IN SECTION 3(C)).


 


(B)           “CLOSING DATE” HAS THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT.


 


(C)           “COMMON SHARES” MEANS THE SHARES OF COMMON STOCK SOLD BY THE
COMPANY PURSUANT TO THE SECURITIES PURCHASE AGREEMENT.


 


(D)           “COMMON STOCK” MEANS THE COMMON STOCK, $0.0001 PAR VALUE, OF THE
COMPANY.


 


(E)           “COMPANY” MEANS DYNTEK, INC., A DELAWARE CORPORATION.


 


(F)            “DATE OF ISSUANCE” MEANS MARCH____, 2006.


 


(G)           “EFFECTIVE PRICE” MEANS, WITH RESPECT TO ADDITIONAL SHARES OF
COMMON STOCK, THE QUOTIENT DETERMINED BY DIVIDING THE TOTAL NUMBER OF ADDITIONAL
SHARES OF COMMON STOCK ISSUED OR SOLD, OR DEEMED TO HAVE BEEN ISSUED OR SOLD, BY
THE COMPANY UNDER SECTION 3(C) OF THIS WARRANT, INTO THE AGGREGATE CONSIDERATION
RECEIVED, OR DEEMED TO HAVE BEEN RECEIVED, BY THE COMPANY UNDER SECTION 3(C) OF
THIS WARRANT, FOR THE ISSUE OR SALE, OR DEEMED ISSUE OR SALE, OF SUCH ADDITIONAL
SHARES OF COMMON STOCK.


 


(H)           “EXERCISE PERIOD” MEANS THE PERIOD OF TIME COMMENCING ON
FEBRUARY___, 2006 AND ENDING AT 5 P.M. PACIFIC TIME ON MARCH____, 2011


 


(I)            “EXERCISE PRICE” MEANS THE PRICE AT WHICH THE WARRANTHOLDER MAY
PURCHASE ONE SHARE UPON EXERCISE OF WARRANTS AS DETERMINED FROM TIME TO TIME
PURSUANT TO THE PROVISIONS HEREOF.  THE INITIAL EXERCISE PRICE IS $0.02 PER
SHARE.


 


(J)            “MANDATORY EXERCISE NOTICE” MEANS THE NOTICE DELIVERED BY THE
COMPANY TO THE WARRANTHOLDER ADVISING THE WARRANTHOLDER THAT THE WEIGHTED
AVERAGE CLOSING SALE PRICE OF THE COMPANY’S COMMON STOCK, AS REPORTED BY THE
OVER THE COUNTER BULLETIN BOARD OR SUCH OTHER SECURITIES EXCHANGE OR SYSTEM ON
WHICH THE COMPANY’S COMMON STOCK IS THEN LISTED, IS EQUAL TO OR GREATER THAN
150% OF THE EXERCISE PRICE (AS ADJUSTED FOR SPLITS,

 

2

--------------------------------------------------------------------------------


 


REVERSE SPLITS, STOCK DIVIDENDS, SHARE COMBINATIONS AND THE LIKE) FOR THIRTY
(30) CONSECUTIVE TRADING DAYS.


 


(K)           “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


(L)            “SECURITIES EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


 


(M)          “SECURITIES PURCHASE AGREEMENT” MEANS THE SECURITIES PURCHASE
AGREEMENT DATED AS OF MARCH    , 2006 AMONG THE COMPANY AND THE INVESTORS
REFERENCED THEREIN.


 


(N)           “SHARE” OR “SHARES” REFERS TO ONE OR MORE SHARES OF COMMON STOCK
ISSUABLE ON EXERCISE OF THE WARRANT.


 


(O)           “WARRANT” MEANS THE WARRANT EVIDENCED BY THIS CERTIFICATE OR ANY
CERTIFICATE OBTAINED UPON TRANSFER OR PARTIAL EXERCISE OF THE WARRANT EVIDENCED
BY ANY SUCH CERTIFICATE.


 


(P)           “WARRANTS” MEANS THE WARRANTS ISSUED PURSUANT TO THE SECURITIES
PURCHASE AGREEMENT.


 


(Q)           “WARRANTHOLDER” MEANS A RECORD HOLDER OF THE WARRANT OR SHARES. 
THE INITIAL WARRANTHOLDER IS SET FORTH ON THE COVER PAGE OF THIS WARRANT.


 


2.             EXERCISE OF WARRANTS.


 


(A)           ALL OR ANY PART OF THE WARRANT MAY BE EXERCISED DURING THE
EXERCISE PERIOD BY SURRENDERING THE WARRANT, TOGETHER WITH APPROPRIATE
INSTRUCTIONS, DULY EXECUTED BY THE WARRANTHOLDER OR BY ITS DULY AUTHORIZED
ATTORNEY, AND DELIVERY OF PAYMENT IN FULL BY THE WARRANTHOLDER, IN LAWFUL MONEY
OF THE UNITED STATES, OF THE EXERCISE PRICE PAYABLE WITH RESPECT TO THE SHARES
BEING PURCHASED AT THE OFFICE OF THE COMPANY, 19700 FAIRCHILD ROAD, SUITE 230,
IRVINE, CALIFORNIA  92612, ATTENTION: CHIEF FINANCIAL OFFICER, OR AT SUCH OTHER
OFFICE OR AGENCY AS THE COMPANY MAY DESIGNATE.  THE DATE ON WHICH SUCH
INSTRUCTIONS AND THE EXERCISE PRICE ARE RECEIVED BY THE COMPANY SHALL BE THE
DATE OF EXERCISE.  UPON RECEIPT OF NOTICE OF EXERCISE AND THE EXERCISE PRICE,
THE COMPANY SHALL IMMEDIATELY INSTRUCT ITS TRANSFER AGENT TO PREPARE
CERTIFICATES FOR THE SHARES TO BE RECEIVED BY THE WARRANTHOLDER AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH CERTIFICATES TO BE PREPARED AND
DELIVERED TO THE WARRANTHOLDER IN ACCORDANCE WITH THE WARRANTHOLDER’S
INSTRUCTIONS WITHIN THREE BUSINESS DAYS AFTER THE DATE OF EXERCISE.  IF THE
WARRANTHOLDER SHALL PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL TO THE EFFECT
THAT THE LEGEND SET FORTH ON THE FACE OF THIS WARRANT IS NOT REQUIRED, SUCH
CERTIFICATES SHALL NOT BEAR A LEGEND WITH RESPECT TO THE SECURITIES ACT.


 


(B)           IF AT ANY TIME AFTER THE SECOND ANNIVERSARY OF THE DATE OF
ISSUANCE THE WEIGHTED AVERAGE CLOSING SALE PRICE OF THE COMPANY’S COMMON STOCK,
AS REPORTED BY THE OVER THE COUNTER BULLETIN BOARD OR SUCH OTHER SECURITIES
EXCHANGE OR SYSTEM ON WHICH THE COMPANY’S COMMON STOCK IS THEN LISTED, IS EQUAL
TO OR GREATER THAN 150% OF THE EXERCISE

 

3

--------------------------------------------------------------------------------


 


PRICE (AS ADJUSTED FOR SPLITS, REVERSE SPLITS, STOCK DIVIDENDS, SHARE
COMBINATIONS AND THE LIKE) FOR THIRTY (30) CONSECUTIVE TRADING DAYS, THE COMPANY
MAY DELIVER TO THE WARRANTHOLDER, WITHIN THE THIRTY (30) DAYS FOLLOWING SUCH
PERIOD, A MANDATORY EXERCISE NOTICE, TOGETHER WITH A COMPUTATION DEMONSTRATING
THE BASIS FOR SUCH MANDATORY EXERCISE NOTICE.  IN SUCH EVENT, THE WARRANTHOLDER
AGREES TO EXERCISE THIS WARRANT IN FULL WITH RESPECT TO ALL OF THE SHARES OF
COMMON STOCK COVERED BY THIS WARRANT WITHIN TEN (10) DAYS FOLLOWING RECEIPT OF
SUCH MANDATORY EXERCISE NOTICE FROM THE COMPANY.  TO THE EXTENT THAT THIS
WARRANT IS NOT SO EXERCISED, IT SHALL EXPIRE AND BE OF NO FURTHER FORCE OR
EFFECT.


 


(C)           IF FEWER THAN ALL THE SHARES PURCHASABLE UNDER THE WARRANT ARE
PURCHASED, THE COMPANY WILL, UPON SUCH PARTIAL EXERCISE, EXECUTE AND DELIVER TO
THE WARRANTHOLDER A NEW WARRANT CERTIFICATE (DATED THE DATE HEREOF), IN FORM AND
TENOR SIMILAR TO THIS WARRANT CERTIFICATE, EVIDENCING THAT PORTION OF THE
WARRANT NOT EXERCISED.  THE SHARES TO BE OBTAINED ON EXERCISE OF THE WARRANT
WILL BE DEEMED TO HAVE BEEN ISSUED, AND ANY PERSON EXERCISING THE WARRANTS WILL
BE DEEMED TO HAVE BECOME A HOLDER OF RECORD OF THOSE SHARES, AS OF THE DATE OF
THE PAYMENT OF THE EXERCISE PRICE.


 


3.             ADJUSTMENTS IN CERTAIN EVENTS.  THE NUMBER, CLASS, AND PRICE OF
THE SHARES FOR WHICH THIS WARRANT IS EXERCISABLE ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME UPON THE HAPPENING OF CERTAIN EVENTS AS FOLLOWS:


 


(A)           IF THE OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK ARE
DIVIDED INTO A GREATER NUMBER OF SHARES OR A DIVIDEND IN STOCK IS PAID ON THE
COMMON STOCK, THE NUMBER OF SHARES FOR WHICH THE WARRANT IS THEN EXERCISABLE
WILL BE PROPORTIONATELY INCREASED AND THE EXERCISE PRICE WILL BE PROPORTIONATELY
REDUCED; AND, CONVERSELY, IF THE OUTSTANDING SHARES OF COMMON STOCK ARE COMBINED
INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, THE NUMBER OF SHARES FOR WHICH
THE WARRANT IS THEN EXERCISABLE WILL BE PROPORTIONATELY REDUCED AND THE EXERCISE
PRICE WILL BE PROPORTIONATELY INCREASED.  THE INCREASES AND REDUCTIONS PROVIDED
FOR IN THIS SUBSECTION 3(A) WILL BE MADE WITH THE INTENT AND, AS NEARLY AS
PRACTICABLE, THE EFFECT THAT NEITHER THE PERCENTAGE OF THE TOTAL EQUITY OF THE
COMPANY OBTAINABLE ON EXERCISE OF THE WARRANTS NOR THE PRICE PAYABLE FOR SUCH
PERCENTAGE UPON SUCH EXERCISE WILL BE AFFECTED BY ANY EVENT DESCRIBED IN THIS
SUBSECTION 3(A).


 


(B)           IN CASE OF ANY CHANGE IN THE COMMON STOCK THROUGH MERGER,
CONSOLIDATION, RECLASSIFICATION, REORGANIZATION, PARTIAL OR COMPLETE
LIQUIDATION, PURCHASE OF SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY, OR OTHER
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THEN, AS A CONDITION OF SUCH
CHANGE, LAWFUL AND ADEQUATE PROVISION WILL BE MADE SO THAT THE HOLDER OF THIS
WARRANT WILL HAVE THE RIGHT THEREAFTER TO RECEIVE UPON THE EXERCISE OF THE
WARRANT THE KIND AND AMOUNT OF SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY
TO WHICH HE WOULD HAVE BEEN ENTITLED IF, IMMEDIATELY PRIOR TO SUCH EVENT, HE HAD
HELD THE NUMBER OF SHARES OBTAINABLE UPON THE EXERCISE OF THE WARRANT.  IN ANY
SUCH CASE, APPROPRIATE ADJUSTMENT WILL BE MADE IN THE APPLICATION OF THE
PROVISIONS SET FORTH HEREIN WITH RESPECT TO THE RIGHTS AND INTEREST THEREAFTER
OF THE WARRANTHOLDER, TO THE END THAT THE PROVISIONS SET FORTH HEREIN WILL
THEREAFTER BE APPLICABLE, AS NEARLY AS REASONABLY MAY BE, IN RELATION TO ANY
SHARES OF STOCK OR OTHER PROPERTY THEREAFTER DELIVERABLE UPON THE EXERCISE OF
THE WARRANT.  THE COMPANY WILL NOT PERMIT ANY CHANGE IN ITS CAPITAL STRUCTURE TO
OCCUR UNLESS THE ISSUER OF THE SHARES OF STOCK OR OTHER SECURITIES TO BE
RECEIVED BY THE HOLDER OF THIS WARRANT, IF NOT THE COMPANY, AGREES TO BE BOUND
BY AND COMPLY WITH THE PROVISIONS OF THIS WARRANT.

 

4

--------------------------------------------------------------------------------


 


(C)           IF AT ANY TIME AFTER THE DATE OF ISSUANCE THE COMPANY ISSUES, OR
IS DEEMED BY THE PROVISIONS OF THIS SECTION 3(C) TO HAVE ISSUED, OR SOLD,
ADDITIONAL SHARES OF COMMON STOCK, OTHER THAN IN CONNECTION WITH A DIVIDEND,
COMBINATION, RECLASSIFICATION, LIQUIDATION OR DISTRIBUTION DESCRIBED IN
SECTION 3(B) ABOVE, AT A PRICE BELOW THE EXERCISE PRICE IN EFFECT AT THE TIME OF
SUCH ISSUANCE (THE “BASE SHARE PRICE”), THEN THE EXERCISE PRICE SHALL BE REDUCED
TO EQUAL THE BASE SHARE PRICE.  IN EACH SUCH CASE, THE CONVERSION PRICE SHALL BE
REDUCED AS OF THE OPENING OF BUSINESS ON THE DATE IMMEDIATELY FOLLOWING SUCH
ISSUE OR SALE OF ADDITIONAL SHARES OF COMMON STOCK.


 


(I)            FOR PURPOSES OF THIS SECTION 3(C), THE SALE OR ISSUANCE BY THE
COMPANY OF RIGHTS, WARRANTS OR OPTIONS TO PURCHASE COMMON STOCK OR SECURITIES
CONVERTIBLE INTO COMMON STOCK SHALL BE DEEMED TO BE THE SALE OR ISSUANCE OF
SHARES OF COMMON STOCK (IN WHICH EVENT THE SUBSEQUENT EXERCISE THEREOF SHALL NOT
BE DEEMED TO BE A SEPARATE SALE OR ISSUANCE FOR PURPOSES OF THIS SECTION 3(C)),
AND THE CONSIDERATION THEREFOR SHALL CONSIST OF THE CONSIDERATION RECEIVED BY
THE COMPANY UPON ISSUANCE OF SUCH RIGHTS, WARRANTS, OPTIONS OR CONVERTIBLE
SECURITIES PLUS ANY CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OR CONVERSION
THEREOF.


 


(II)           FOR PURPOSES OF THIS SECTION 3(C), THE CONSIDERATION RECEIVED BY
THE COMPANY FOR THE ISSUE OF ANY SHARES OF COMMON STOCK SHALL BE COMPUTED AS
FOLLOWS:


 

(A)          INSOFAR AS IT CONSISTS OF CASH, BE COMPUTED AT THE AGGREGATE AMOUNT
OF CASH RECEIVED BY THE COMPANY BEFORE DEDUCTING ANY REASONABLE DISCOUNTS,
COMMISSIONS OR OTHER EXPENSES ALLOWED, PAID OR INCURRED BY THE COMPANY FOR ANY
UNDERWRITING OR OTHERWISE IN CONNECTION WITH SUCH ISSUANCE;

 

(B)           INSOFAR AS IT CONSISTS OF PROPERTY OTHER THAN CASH, BE COMPUTED AT
THE FAIR MARKET VALUE THEREOF AT THE TIME OF SUCH ISSUE, AS DETERMINED IN GOOD
FAITH BY THE COMPANY’S BOARD OF DIRECTORS; AND

 

(C)           IN THE EVENT THAT IT CONSISTS OF CONSIDERATION COVERING BOTH CASH
AND PROPERTY, BE THE PROPORTION OF SUCH CONSIDERATION SO RECEIVED, COMPUTED AS
PROVIDED IN CLAUSES (A) AND (B) ABOVE, AS REASONABLY DETERMINED IN GOOD FAITH BY
THE COMPANY’S BOARD OF DIRECTORS.

 


(III)          FOR PURPOSES OF THIS SECTION 3(C), “EXCLUDED SECURITIES” SHALL
MEAN (A) ALL SHARES ISSUABLE UPON THE EXERCISE OR CONVERSION OF CURRENTLY
OUTSTANDING WARRANTS, OPTIONS, OTHER RIGHTS TO PURCHASE COMMON STOCK AND
CONVERTIBLE SECURITIES OUTSTANDING AS OF THE CLOSING DATE, (B) THE WARRANT (THE
“LENDERS’ WARRANT”) ISSUED PURSUANT TO THE AMENDED AND RESTATED NOTE PURCHASE
AGREEMENT BY AND BETWEEN THE COMPANY AND THE PURCHASERS NAMED THEREIN, DATED AS
OF THE DATE HEREOF, WHICH WARRANT HAS AN EXERCISE PRICE OF $0.001 PER SHARE,
(C) ALL SHARES ISSUED UPON EXERCISE OF THE LENDERS’ WARRANT, (D) ALL SHARES
ISSUED OR ISSUABLE PURSUANT TO ANY INCENTIVE PLAN OR ARRANGEMENT APPROVED BY THE
BOARD OF DIRECTORS FOR THE BENEFIT OF THE COMPANY’S EMPLOYEES, OFFICERS,
DIRECTORS OR CONSULTANTS OR OTHERS WITH IMPORTANT BUSINESS RELATIONSHIPS WITH
THE COMPANY, (E) ALL SHARES ISSUED OR ISSUABLE AS A DIVIDEND OR OTHER
DISTRIBUTION OR PURSUANT TO ANY EVENT FOR WHICH AN ADJUSTMENT IS MADE PURSUANT
TO SECTION 3(A) FOR SUBDIVISIONS OR COMBINATIONS OF THE COMPANY’S CAPITAL STOCK
AND PURSUANT TO SECTION 3(B) FOR ANY RECLASSIFICATION, EXCHANGE OR

 

5

--------------------------------------------------------------------------------


 


SUBSTITUTION OF THE COMPANY’S CAPITAL STOCK, (F) ALL SHARES ISSUED OR ISSUABLE
PURSUANT TO THE ACQUISITION OF ANOTHER CORPORATION BY THE COMPANY BY MERGER,
PURCHASE OF SUBSTANTIALLY ALL OF THE ASSETS OR OTHER REORGANIZATION OR TO A
JOINT VENTURE AGREEMENT, (G) ALL SHARES ISSUED OR ISSUABLE TO BANKS, EQUIPMENT
LESSORS OR OTHER FINANCIAL INSTITUTIONS PURSUANT TO A DEBT FINANCING OR
COMMERCIAL LEASING TRANSACTION, OTHER THAN A CONVERTIBLE DEBT FINANCING;
PROVIDED THAT NO PARTY RECEIVING SUCH SHARES IS AN AFFILIATE OR IMMEDIATE
FAMILY, AS DEFINED IN ITEM 404 OF REGULATION S-K PROMULGATED UNDER THE
SECURITIES ACT, OF AN AFFILIATE OF THE COMPANY AND THE BOARD OF DIRECTORS SHALL
HAVE REASONABLY DETERMINED IN GOOD FAITH THAT THE TERMS OF THE ISSUANCE ARE
ARMS-LENGTH, AND (H) ALL SHARES ISSUED OR ISSUABLE IN CONNECTION WITH STRATEGIC
PARTNERSHIPS OR TO OTHERS WITH IMPORTANT BUSINESS RELATIONSHIPS WITH THE
COMPANY; PROVIDED THAT NO PARTY RECEIVING SUCH SHARES IS AN AFFILIATE OR
IMMEDIATE FAMILY, AS DEFINED IN ITEM 404 OF REGULATION S-K PROMULGATED UNDER THE
SECURITIES ACT, OF AN AFFILIATE OF THE COMPANY AND THE BOARD OF DIRECTORS SHALL
HAVE REASONABLY DETERMINED IN GOOD FAITH THAT THE TERMS OF THE ISSUANCE ARE
ARMS-LENGTH.


 


(IV)          IN THE EVENT OF ANY CHANGE IN THE EXERCISE PRICE AS A RESULT OF
THE ISSUANCE OF SUCH RIGHTS, WARRANTS OR OPTIONS OR SUCH CONVERTIBLE SECURITIES,
THE EXERCISE PRICE SHALL BE RECOMPUTED TO REFLECT SUCH CHANGE, BUT NO FURTHER
ADJUSTMENT SHALL BE MADE FOR THE ACTUAL ISSUANCE OF COMMON STOCK OR ANY PAYMENT
OF SUCH CONSIDERATION UPON THE EXERCISE OF ANY SUCH RIGHTS, WARRANTS OR OPTIONS
OR THE CONVERSION OF SUCH SECURITIES.


 


(V)           UPON THE EXPIRATION OF ANY SUCH RIGHTS, WARRANTS OR OPTIONS OR THE
TERMINATION OF ANY SUCH RIGHTS OR CONVERTIBLE SECURITIES, THE EXERCISE PRICE, TO
THE EXTENT IN ANY WAY AFFECTED BY OR COMPUTED USING SUCH RIGHTS, WARRANTS OR
OPTIONS OR CONVERTIBLE SECURITIES, SHALL BE RECOMPUTED TO REFLECT THE ISSUANCE
OF ONLY THE NUMBER OF SHARES OF COMMON STOCK ACTUALLY ISSUED UPON THE EXERCISE
OF SUCH RIGHTS, WARRANTS OR OPTIONS OR UPON THE CONVERSION OF SUCH SECURITIES.


 


(D)           WHEN ANY ADJUSTMENT IS REQUIRED TO BE MADE IN THE NUMBER OF SHARES
OR OTHER SECURITIES OR PROPERTY PURCHASABLE UPON EXERCISE OF THE WARRANT, THE
COMPANY WILL PROMPTLY DETERMINE THE NEW NUMBER OF SUCH SHARES OR OTHER
SECURITIES OR PROPERTY PURCHASABLE UPON EXERCISE OF THE WARRANT AND (I) PREPARE
AND RETAIN ON FILE A STATEMENT DESCRIBING IN REASONABLE DETAIL THE METHOD USED
IN ARRIVING AT THE NEW NUMBER OF SUCH SHARES OR OTHER SECURITIES OR PROPERTY
PURCHASABLE UPON EXERCISE OF THE WARRANT AND (II) CAUSE A COPY OF SUCH STATEMENT
TO BE MAILED TO THE WARRANTHOLDER WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE
EVENT GIVING RISE TO THE ADJUSTMENT.


 


(E)           NO FRACTIONAL SHARES OF COMMON STOCK OR OTHER SECURITIES WILL BE
ISSUED IN CONNECTION WITH THE EXERCISE OF THE WARRANT, BUT THE COMPANY WILL PAY,
IN LIEU OF FRACTIONAL SHARES, A CASH PAYMENT THEREFOR ON THE BASIS OF THE MEAN
BETWEEN THE BID AND ASKED PRICES OF THE COMMON STOCK IN THE OVER-THE-COUNTER
MARKET OR THE CLOSING PRICE ON A NATIONAL SECURITIES EXCHANGE OR NASDAQ ON THE
DAY IMMEDIATELY PRIOR TO EXERCISE.


 


(F)            IF SECURITIES OF THE COMPANY OR SECURITIES OF ANY SUBSIDIARY OF
THE COMPANY ARE DISTRIBUTED PRO RATA TO HOLDERS OF COMMON STOCK, SUCH NUMBER OF
SUCH SECURITIES WILL BE DISTRIBUTED TO THE WARRANTHOLDER OR HIS ASSIGNEE UPON
EXERCISE OF THIS WARRANT AS THE WARRANTHOLDER OR ASSIGNEE WOULD HAVE BEEN
ENTITLED TO IF THE PORTION OF THE WARRANT EVIDENCED BY THIS WARRANT CERTIFICATE
HAD BEEN EXERCISED PRIOR TO THE RECORD DATE FOR

 

6

--------------------------------------------------------------------------------


 


SUCH DISTRIBUTION.  THE PROVISIONS WITH RESPECT TO ADJUSTMENT OF THE COMMON
STOCK PROVIDED IN THIS SECTION 3 WILL ALSO APPLY TO THE SECURITIES TO WHICH THE
WARRANTHOLDER OR HIS ASSIGNEE IS ENTITLED UNDER THIS SUBSECTION 3(F).


 


(G)           IN THE EVENT (I) THE COMPANY ESTABLISHES A RECORD DATE TO
DETERMINE THE HOLDERS OF ANY CLASS OF SECURITIES WHO ARE ENTITLED TO RECEIVE ANY
DIVIDEND OR OTHER DISTRIBUTION OR (II) THERE OCCURS ANY CHANGE IN THE COMMON
STOCK THROUGH MERGER, CONSOLIDATION, RECLASSIFICATION, REORGANIZATION, PARTIAL
OR COMPLETE LIQUIDATION, PURCHASE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THE COMPANY
SHALL GIVE TO THE HOLDER HEREOF A NOTICE SPECIFYING (A) THE DATE OF SUCH RECORD
DATE FOR THE PURPOSE OF SUCH DIVIDEND OR DISTRIBUTION AND A DESCRIPTION OF SUCH
DIVIDEND OR DISTRIBUTION, (B) THE DATE ON WHICH ANY SUCH MERGER, CONSOLIDATION,
RECLASSIFICATION, REORGANIZATION, SALE, LIQUIDATION OR OTHER CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY IS EXPECTED TO BECOME EFFECTIVE, AND (C) THE
TIME, IF ANY, THAT IS TO BE FIXED, AS TO WHEN THE HOLDERS OF RECORD OF COMMON
STOCK (OR OTHER SECURITIES) SHALL BE ENTITLED TO EXCHANGE THEIR SHARES OF COMMON
STOCK (OR OTHER SECURITIES) FOR SECURITIES OR OTHER PROPERTY DELIVERABLE UPON
SUCH MERGER, CONSOLIDATION, RECLASSIFICATION, REORGANIZATION, SALE, LIQUIDATION
OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY.  SUCH WRITTEN NOTICE
SHALL BE GIVEN TO THE HOLDER OF THIS WARRANT AT LEAST TEN (10) DAYS PRIOR TO THE
DATE SPECIFIED IN SUCH NOTICE ON WHICH ANY SUCH ACTION IS TO BE TAKEN.


 


4.             RESERVATION OF SHARES.  THE COMPANY AGREES THAT THE NUMBER OF
SHARES OF COMMON STOCK OR OTHER SECURITIES SUFFICIENT TO PROVIDE FOR THE
EXERCISE OF THE WARRANT UPON THE BASIS SET FORTH ABOVE WILL AT ALL TIMES DURING
THE TERM OF THE WARRANT BE RESERVED FOR EXERCISE.  IF AT ANY TIME THE COMPANY
DOES NOT HAVE A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK OR OTHER SECURITIES
AUTHORIZED TO PROVIDE FOR THE EXERCISE OF THE WARRANT, THE COMPANY SHALL TAKE
SUCH ACTIONS AS MAY BE REASONABLY NECESSARY TO INCREASE THE NUMBER OF AUTHORIZED
SHARES OF COMMON STOCK OR OTHER SECURITIES TO PROVIDE FOR EXERCISE OF THE
WARRANT.


 


5.             VALIDITY OF SHARES.  ALL SHARES OR OTHER SECURITIES DELIVERED
UPON THE EXERCISE OF THE WARRANT WILL BE DULY AND VALIDLY ISSUED IN ACCORDANCE
WITH THEIR TERMS, AND, IN THE CASE OF CAPITAL STOCK, WILL, WHEN ISSUED AND
DELIVERED IN ACCORDANCE WITH THEIR TERMS AGAINST PAYMENT THEREFOR AS PROVIDED IN
THE WARRANT, BE FULLY PAID AND NONASSESSABLE, AND THE COMPANY WILL PAY ALL
DOCUMENTARY AND TRANSFER TAXES, IF ANY, IN RESPECT OF THE ORIGINAL ISSUANCE
THEREOF UPON EXERCISE OF THE WARRANT.


 


6.             RESTRICTIONS ON TRANSFER. THIS WARRANT MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED EXCEPT AS PERMITTED PURSUANT TO
SECTION 2.6 OF THE SECURITIES PURCHASE AGREEMENT.  THE WARRANT MAY BE DIVIDED OR
COMBINED, UPON REQUEST TO THE COMPANY BY THE WARRANTHOLDER, INTO A CERTIFICATE
OR CERTIFICATES EVIDENCING THE SAME AGGREGATE NUMBER OF WARRANTS.


 


7.             NO RIGHTS AS A STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THE WARRANTHOLDER WILL NOT, BY VIRTUE OF OWNERSHIP OF THE WARRANT, BE ENTITLED
TO ANY RIGHTS OF A STOCKHOLDER OF THE COMPANY BUT WILL, UPON WRITTEN REQUEST TO
THE COMPANY, BE ENTITLED TO RECEIVE SUCH QUARTERLY OR ANNUAL REPORTS AS THE
COMPANY DISTRIBUTES TO ITS STOCKHOLDERS.

 

7

--------------------------------------------------------------------------------


 


8.             NOTICE.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS WARRANT MUST BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED
OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE AND WILL BE EFFECTIVE FIVE (5) DAYS
AFTER BEING PLACED IN THE MAIL, IF MAILED BY REGULAR U.S. MAIL, OR UPON RECEIPT,
IF DELIVERED PERSONALLY, BY COURIER (INCLUDING A RECOGNIZED OVERNIGHT DELIVERY
SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED TO A PARTY.  THE ADDRESSES FOR
SUCH COMMUNICATIONS ARE:


 

If to the Company:

 

Chief Financial Officer

DynTek, Inc.

19700 Fairchild Road, Suite 230

Irvine, California 92612

fax           (949) 271- ________

 

If to a Warrantholder:  to the address set forth immediately below the
Warrantholder’s name on the signature pages hereto.

 

Each party will provide written notice to the other parties of any change in its
address.

 


9.             GOVERNING LAW; JURISDICTION; JURY TRIAL WAIVER.  THIS WARRANT
WILL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES
HERETO HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL
AND STATE COURTS LOCATED IN THE COUNTY OF ORANGE, STATE OF CALIFORNIA WITH
RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT THAT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH.


 


10.           ENTIRE AGREEMENT.  THIS WARRANT, THE EXHIBITS AND SCHEDULES
HERETO, AND THE DOCUMENTS REFERRED TO HEREIN, CONSTITUTE THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, BETWEEN THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF.


 


11.           WAIVER; CONSENT.  THIS WARRANT MAY NOT BE CHANGED, AMENDED,
TERMINATED, AUGMENTED, RESCINDED OR DISCHARGED (OTHER THAN BY PERFORMANCE), IN
WHOLE OR IN PART, EXCEPT BY A WRITING EXECUTED BY THE PARTIES HERETO, AND NO
WAIVER OF ANY OF THE PROVISIONS OR CONDITIONS OF THIS WARRANT OR ANY OF THE
RIGHTS OF A PARTY HERETO SHALL BE EFFECTIVE OR BINDING UNLESS SUCH WAIVER SHALL
BE IN WRITING AND SIGNED BY THE PARTY CLAIMED TO HAVE CONSENTED THERETO.  ANY
AMENDMENT OR WAIVER SIGNED BY WARRANTHOLDERS HOLDING WARRANTS TO PURCHASE A
MAJORITY OF ALL OF THE SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS THEN
OUTSTANDING SHALL BE BINDING UPON ALL WARRANTHOLDERS.


 


12.           NO IMPAIRMENT.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS
CERTIFICATE OF INCORPORATION, OR THROUGH REORGANIZATION, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES, SALE OF ASSETS OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE

 

8

--------------------------------------------------------------------------------


 


OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN
GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL
SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF
THE WARRANTHOLDER OF THIS WARRANT AGAINST DILUTION OR OTHER IMPAIRMENT.


 


13.           REMEDIES.  THE COMPANY STIPULATES THAT THE REMEDIES AT LAW OF THE
WARRANTHOLDER OF THIS WARRANT IN THE EVENT OF ANY DEFAULT OR THREATENED DEFAULT
BY THE COMPANY IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY OF THE TERMS OF THIS
WARRANT ARE NOT ADEQUATE AND MAY BE ENFORCED BY A DECREE FOR THE SPECIFIC
PERFORMANCE OF ANY AGREEMENT CONTAINED HEREIN OR BY AN INJUNCTION AGAINST A
VIOLATION OF ANY OF THE TERMS HEREOF OR OTHERWISE.


 


14.           SEVERABILITY.  IF ONE OR MORE PROVISIONS OF THIS WARRANT ARE HELD
TO BE UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE EXCLUDED FROM
THIS WARRANT AND THE BALANCE OF THE WARRANT SHALL BE INTERPRETED AS IF SUCH
PROVISION WERE SO EXCLUDED AND THE BALANCE SHALL BE ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO PURCHASE WARRANT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant effective as
of the date set forth below.

 

Dated as of March ____, 2006

 

DYNTEK, INC.

 

 

By:

 

 

Its:

 

 

 

 

Agreed and Accepted as of March ____, 2006

 

[WARRANTHOLDER]

 

 

By:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

 